DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11-13 of U.S. Patent No. 10,721,721. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed features of the current application are taught in the claims of over claims 1 and 11-13 of U.S. Patent No. 10,721,721.

Current Application
US 10,721,721
1. A communications node operable to schedule resources for use by a plurality of user equipments, for communicating with the communications node, the communications node 5comprising: a controller configured to generate first control data for transmission to the plurality of user equipments in a common search space of a first physical downlink control channel and second control data for transmission to the plurality of user equipments in a user specific search space of the first physical downlink control channel; and 10a transceiver circuit configured to transmit the first control data in a first sequence of subframes for reception by the plurality of user equipments; wherein the controller is further configured to generate third control data for reception and decoding by the plurality of user equipments; wherein the transceiver circuit is further configured to transmit the third control data for 15the plurality of user equipments in a common search space of an evolved physical downlink control channel, wherein the evolved physical downlink control channel is provided within a part of bandwidth of six resource blocks at one of a number of locations, wherein the number of 20locations is given by: 
    PNG
    media_image1.png
    46
    42
    media_image1.png
    Greyscale
 wherein NDLRB is the number of resource blocks across a downlink system bandwidth; Docket No. J-20-008444 wherein the transceiver circuit is configured to signal a location of the evolved physical downlink control channel to the plurality of user equipments; and wherein the transceiver circuit is further configured to transmit, within a second sequence of subframes, repeats of the third control data generated for reception and decoding by 5the plurality of user equipments.
A communications node operable to schedule resources for use by a plurality of user equipments, including bandwidth limited/coverage enhancement for communicating with the communications node, the communications node comprising: a controller configured to generate control data for transmission to the user equipments in a common search space of a physical downlink control channel and control data for transmission to the user equipments in a user specific search space of a physical downlink control channel; and a transceiver circuit configured to transmit the generated control data in a sequence of subframes for reception by the user equipments, wherein the controller is further configured to generate control data for reception and decoding by the bandwidth limited/coverage enhancement user equipment, wherein the transceiver circuit is further configured to transmit control data for the non-bandwidth limited/non-coverage enhancement user equipment in a common search space of a first physical downlink control channel and the control data for the bandwidth limited/coverage enhancement user equipment in a common search space of a second physical downlink control channel, wherein the second physical downlink control channel is a physical downlink control channel that is provided within a reduced bandwidth of six resource blocks at one of a number of locations, wherein the number of locations is given by: 
    PNG
    media_image1.png
    46
    42
    media_image1.png
    Greyscale
 wherein NDLRB is a number of resource blocks across the whole downlink system bandwidth; wherein the transceiver circuit is configured to signal a reduced bandwidth location of the second physical downlink control channel to the bandwidth and wherein the transceiver circuit is further configured to transmit repeats of the control data generated for reception and decoding by the bandwidth limited/coverage enhancement user equipment within a plurality of subframes.
. A method to be performed by a communications node operable to schedule resources for use by a plurality of user equipments, for communicating with the communications node, the method comprising: 10generating first control data for transmission to the plurality of user equipments in a common search space of a first physical downlink control channel and second control data for transmission to the plurality of user equipments in a user specific search space of the first physical downlink control channel; and transmitting the first control data in a first sequence of subframes for reception by the 15plurality of user equipments; generating third control data for reception and decoding by the plurality of user equipments; transmitting the third control data for the plurality of user equipments in a common search space of an evolved physical downlink control channel, 20wherein the evolved physical downlink control channel is provided within a part of bandwidth of six resource blocks at one of a number of locations, wherein the number of locations is given by: Docket No. J-20-008445 
    PNG
    media_image2.png
    46
    42
    media_image2.png
    Greyscale
 wherein NDLRB is the number of resource blocks across a downlink system bandwidth; signaling a location of the evolved physical downlink control channel to the plurality of user equipments; and 5transmitting, within a second sequence of subframes, repeats of the third control data for reception and decoding by the plurality of user equipments.
11. A method performed by a communications node that schedules resources for use by a plurality of user equipments, including non-bandwidth limited/non-coverage enhancement user equipment that are capable of monitoring both legacy physical downlink control channels and enhanced physical downlink control channels and bandwidth limited/coverage enhancement user equipment, for communicating with the communications node, the method comprising: generating: control data for transmission to the plurality of user equipments in a common search space of a physical downlink control channel; and control data for transmission to the user equipments in a user specific search space of a physical downlink control channel; transmitting the generated control data in a sequence of subframes for reception by the user equipments; generating control data for reception and decoding by the bandwidth limited/coverage enhancement user equipments; and transmitting the control data for the non-bandwidth limited/non-coverage enhancement user equipment in a common search space of a first physical downlink control channel and the control data for the bandwidth limited/coverage enhancement user equipment in a common search space of a second physical downlink control channel, wherein the second physical downlink control channel is a physical downlink control channel that is provided within a reduced bandwidth of six resource blocks at one of a number of locations, wherein the number of locations is given by: 
    PNG
    media_image2.png
    46
    42
    media_image2.png
    Greyscale
wherein NDLRB is a number of resource blocks across the whole downlink system bandwidth; signaling a reduced bandwidth location of the second physical downlink control channel to the bandwidth limited/coverage enhancement user equipment, wherein the transmitting further comprises transmitting repeats of the control data generated for reception and decoding by the bandwidth limited/coverage enhancement user equipment within a plurality of subframes.
. A user equipment comprising: a decoder; and 10a receiver configured to: receive first control data in a common search space of a first physical downlink control channel in a first sequence of subframes, receive second control data in a user specific search space of the first physical downlink control channel, and 15receive third control data in a common search space of an evolved physical downlink control channel; wherein the evolved physical downlink control channel is provided within a part of bandwidth of six resource blocks at one of a number of locations, wherein the number of locations is given by:  
    PNG
    media_image2.png
    46
    42
    media_image2.png
    Greyscale
 where NDLRB is the number of resource blocks across a downlink system bandwidth; Docket No. J-20-008446 wherein the receiver is further configured to receive a signalled location of the evolved physical downlink control channel; and wherein the receiver is further configured to receive, within a second sequence of subframes, repeats of the third control data for decoding by the decoder.
12. A user equipment for communicating with a communications node, the user equipment comprising: a transceiver circuit configured to receive: control data transmitted by the communications node in a common search space of a physical downlink control channel; and control data transmitted by the communications node in a user specific search space of a physical downlink control channel, wherein the received control data comprises control data for reception and decoding by bandwidth limited/coverage enhancement user equipment, wherein the transceiver circuit is further configured to receive the control data for reception and decoding by the bandwidth limited/coverage enhancement user equipment on a physical downlink control channel, wherein the physical downlink control channel is a physical downlink control channel that is provided within a reduced bandwidth of six resource blocks at one of a number of locations, wherein the number of locations is given by: 
    PNG
    media_image2.png
    46
    42
    media_image2.png
    Greyscale
wherein NDLRB is a number of resource blocks across the whole downlink system bandwidth; wherein the transceiver circuit is configured to receive a signal indicating a reduced bandwidth location of the second physical downlink control channel, and wherein the transceiver circuit is further configured to receive a plurality of subframes comprising said control data for reception and decoding by the bandwidth limited/coverage enhancement user equipment; and a controller configured to combine the control data received in the plurality of subframes; and wherein the controller is further configured to decode the combined control data.
4. A method to be performed by a user equipment, the method comprising: receiving first control data in a common search space of a first physical downlink control channel in a first sequence of subframes; receiving second control data in a user specific search space of the first physical 10downlink control channel; receiving a signalled location of the evolved physical downlink control channel; and receiving third control data in a common search space of the evolved physical downlink control channel, wherein the receiving third control data comprises receiving, 15in a second sequence of subframes, repeats of the third control data; wherein the evolved physical downlink control channel is provided within a part of bandwidth of six resource blocks at one of a number of locations, wherein the number of locations is given by:  
    PNG
    media_image3.png
    46
    42
    media_image3.png
    Greyscale
  20wherein NDLRB is the number of resource blocks across a downlink system bandwidth.
A method performed by a user equipment that communicates with a communications node, the method comprising: receiving control data transmitted by the communications node in a common search space of a physical downlink control channel and control data transmitted by the communications node in a user specific search space of a physical downlink control channel; wherein the received control data comprises control data for reception and decoding by bandwidth limited/coverage enhancement user equipment, and wherein the received control data for reception and decoding by the bandwidth limited/coverage enhancement user equipment is received on a physical downlink control channel, wherein the physical downlink control channel is a physical downlink control channel that is provided within a reduced bandwidth of six resource blocks at one of a number of locations, wherein the number of locations is given by: 
    PNG
    media_image3.png
    46
    42
    media_image3.png
    Greyscale
wherein NDLRB is a number of resource blocks across the whole downlink system bandwidth, and wherein the transceiver circuit is configured to receive a signal indicating a reduced bandwidth location of the second physical downlink control channel; receiving a plurality of subframes comprising said control data for reception and decoding by the bandwidth limited/coverage enhancement user equipment; combining the control data for reception and decoding by the bandwidth limited/coverage enhancement user equipment, received in the plurality of subframes; and decoding the combined control data.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xia (US 2013/0315159) discloses the use of common search space and user specific search space of a physical downlink control channel for delivering control data.  
Satori (US 2013/0194956) discloses the use of ePDCCH common search space.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUTAI KAO/Primary Examiner, Art Unit 2473